Citation Nr: 0119810	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran's claims for service connection for service 
connection for systemic and discoid lupus erythematosus were 
denied in previous Board decisions.  In a statement dated in 
July 2000, the veteran again raised claims for service 
connection for systemic lupus erythematosus and 
fibromyositis.  These claims have not been adjudicated by the 
RO, and are referred to the RO for such adjudication.

The claim on appeal has been remanded several times, most 
recently in December 2000.  It has been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's permanent non-service connected 
disabilities, and evaluations thereof, include: discoid lupus 
erythematosus, rated as 10 percent disabling; systemic lupus 
erythematosus, rated as noncompensable; fibromyositis, rated 
as noncompensable; mood disorder, rated as 30 percent 
disabling; fibromyalgia, rated as 10 percent disabling; left 
ankle fracture, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; fibrocystic disease, rated as 
noncompensable; disability of the cervical spine, rated as 10 
percent disabling; disability of the dorsal spine, rated as 
10 percent disabling; and disability of the right wrist, 
rated as noncompensable.  There are no service-connected 
disabilities.  The combined nonservice-connected disability 
evaluation is 60 percent.  

2.  The veteran is currently employed as a census worker and 
earns approximately fifty dollars per month.

3.  The veteran is precluded by her disabilities from 
engaging in substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total and permanent disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.321(b), 3.340, 3.342 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The Board's remands have also 
served to notify the veteran of the evidence needed to 
substantiate her claim, and to obtain all pertinent treatment 
records.  The RO has also repeatedly sought to obtain all 
records of treatment reported by the veteran.  Further, it 
has afforded her VA examinations.  The Board finds that these 
efforts have resulted in compliance with the notice and duty 
to assist requirements of current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Under the law, no further assistance is required 
prior to adjudication of this claim.  In view of the grant of 
the veteran's claim, any failure to comply with the duties 
imposed by the act is harmless error.

Merits Analysis

Non-service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
disabilities that are not the result of her own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  The veteran in 
this case has the requisite service, and there is no evidence 
that any of her disabilities are due to her own misconduct.  

The Court has provided an analytical framework for 
application in nonservice-connected pension cases.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in these cases require 
that adjudication of claims of entitlement to nonservice-
connected pension consider three separate bases of 
entitlement.  The "average person" and ""unemployability" 
tests must be applied in order to determine whether a grant 
of the benefit based on schedular rating of the disability or 
disabilities in concern is warranted.  If not warranted, then 
a determination must then be made whether there is 
entitlement to nonservice-connected pension on an 
extraschedular basis.  

The average person (or objective) test of 38 C.F.R. § 4.15 
provides that total and permanent disability exists when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 U.S.C.A. § 1502(a)(1) (West 
1991); 38 C.F.R. § 4.15 (2000).  Under 38 C.F.R. § 4.15, 
permanent and total disability is shown by a combined 
schedular rating of 100 percent or the existence of one of 
the following conditions considered equivalent to such a 
rating:  the permanent loss of use of both hands or of both 
feet or of one hand and one foot or of the sight in both 
eyes, or becoming permanently helpless or permanently 
bedridden.  38 C.F.R. § 4.15.

The unemployability (or subjective) test provides that where 
it is shown that a veteran's disabilities, although not 
meriting a combined 100 percent evaluation, meet the 
percentage requirements of 38 C.F.R. § 4.16 (2000) and are 
permanent in nature, a determination then should be made 
whether such disabilities render the veteran incapable of 
substantially gainful employment.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17 (2000).  

To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must have one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more and the 
combined rating of all disabilities is 70 percent or more.  
38 C.F.R. § 4.16(a).  In the determination of whether the 
veteran is capable of substantially gainful employment, 
marginal employment should not be considered.  Marginal 
employment generally shall be deemed to exist where a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be found under particular facts and 
circumstances (including, but not limited to, employment in a 
protected environment such as a family business or sheltered 
workshop) even when earned annual income exceeds the poverty 
threshold.  Id.

If the veteran does not meet either of these schedular tests, 
adjudicators must determine whether entitlement to non 
service-connected pension is warranted on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2).  
38 C.F.R. § 4.17(b).  Under this standard, if a veteran is 
unemployable on account of disabilities, age, education, 
occupational background, or other factors, he or she may be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 3.321(b)(2).  

This standard may apply to veterans whose disability or 
disabilities fail to meet the percentage standard but who are 
nevertheless meet the basic entitlement criteria for the 
benefit because incapable of carrying on substantially 
gainful employment.  Provisions in 38 C.F.R. § 4.17 
concerning what forms of work may or may not constitute 
substantially gainful employment are applicable to 
extraschedular determinations of unemployability.  Talley, 2 
Vet. App. at 288.  

The veteran in this case was born in July 1943 and has the 
equivalent of two years of college education.  She has work 
experience as a file clerk, typist, administrative aid, 
childcare provider, cab driver and dispatcher.  Recent 
examination reports reflect that she has continued to work in 
a limited capacity as a census worker and in that role, has 
earned approximately fifty dollars per month.  It is also 
documented, through a statement she submitted to the RO in 
April 1996, that from January 1994 to January 1995, the 
veteran worked as a telephone surveyor for a large company.  
She has also reported that she performs unspecified duties as 
a volunteer in a church ministry.

The veteran filed her claim of entitlement to a permanent and 
total disability rating for pension purposes in June 1988.  

The veteran has no disabilities that are service connected.  
Her permanent non-service connected disabilities are 
currently denominated and evaluated as follows: discoid lupus 
erythematosus, rated as 10 percent disabling; systemic lupus 
erythematosus, rated as noncompensable; fibromyositis, rated 
as noncompensable; mood disorder, rated as 30 percent 
disabling; fibromyalgia, rated as 10 percent disabling; left 
ankle fracture, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; fibrocystic disease, rated as 
noncompensable; disability of the cervical spine, rated as 10 
percent disabling; disability of the dorsal spine, rated as 
10 percent disabling; and disability of the right wrist, 
rated as noncompensable.  The latter three disability ratings 
were added by the RO after the Board remanded the case in 
December 2000.  The combined evaluation for these 
disabilities is 60 percent.  

After reviewing the claims file carefully, the Board finds 
that none of these disability evaluations should be 
increased.  Thus, the schedular tests for entitlement to a 
permanent and total disability rating for pension purposes 
have not been met. 38 C.F.R. §§ 4.15, 4.17.  

However, the Board finds that such entitlement exists on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).  

The evidence of record shows that the veteran is not 
currently engaged in substantially gainful employment.  
Although she has been a census worker, her remuneration, 
approximately fifty dollars per month, does not exceed the 
federal poverty level.  See 65 Fed. Reg. 79160 (2000).  As 
such, her job represents only marginal employment.  See 38 
C.F.R. § 4.16(b). 

The evidence of record demonstrates that discoid lupus 
erythematosus severely limits the veteran's employability.  
Her disease, it is shown, makes the veteran photosensitive 
and thus limits the environmental conditions in which she may 
safely work.  The photosensitivity that the veteran 
experiences with her discoid lupus erythematosus has been 
remarked upon throughout the history of this claim by the 
physicians who have treated or examined her.  For example, 
the report of her first VA examination, which was conducted 
in December 1990, observed that the veteran had "rather 
severe photosensitivity indicative of a collagen disease 
[tentatively diagnosed in the report as discoid lupus 
erythematosus]."  In connection with a more recent VA 
examination, that performed in April 2000, it was reported 
that her discoid lupus erythematosus was disabling to the 
veteran because by requiring her to avoid exposure to the 
sun, it restricted her employment to indoor activities.  

The veteran has averred in statements documented since at 
least 1995 that her sensitivity to light leads her to find 
fluorescent lights intolerable as well.  She has reported in 
the statement she submitted to the RO in April 1996, and 
there is no evidence to contradict, that she left her job as 
a telephone surveyor in 1995 because of "[e]xposure to 
fluorescent lights" as well as "inflammation of ears, eyes, 
[and] throat from use."  An inability to be exposed to 
florescent light would significantly limit her ability to 
work in an office environment.

It appears to the Board, then, that not only does her lupus 
disqualify the veteran from performing any outdoor work, it 
also prevents her from functioning normally under the 
artificial lighting of the typical indoor business 
environment.  Test results of record show that the mental 
abilities of the veteran include "[s]uperior abstract 
ability and capacity for observation and clear thinking" and 
that her vocational interests are information processing, 
crafts, proofreading, and writing.  

These facts together with as her education and occupational 
background suggest that suitable and reasonable employment 
for the veteran is likely to be such as requires considerable 
use of the eyes and therefore, ample light.  Thus, her lupus 
disability makes her especially unsuited for the very kinds 
of work that she can reasonably be expected, by her 
abilities, background, and interests, to pursue.  Nor would 
it be accurate to conclude that the veteran nevertheless is 
capable of substantially gainful employment because she can 
work at home in an environment the lighting conditions of 
which that she would be able to control.  Not only can she be 
expected to incur a considerable amount of artificial light 
exposure during a workday that is long enough to permit her 
to earn a living wage, but when such a protected environment 
is a prerequisite to substantially gainful employment, its 
very possibility recedes.  38 C.F.R. § 4.16(a).  

In reaching this decision, the Board has also studied the 
report of the VA examination that took place in February 
2001, after the case was remanded by the Board in December 
2000.  The examiner opined there that "none of these claimed 
disabilities [enumerated in the report as chronic discoid 
lupus, fibromyalgia, residuals of a left ankle fracture, and 
disabilities of the right wrist, cervical spine, and 
thoracic, or dorsal, spine] are severe enough to preclude any 
gainful employment."  However, in marked contrast to most 
other examiners whose reports are of record, this examiner 
did not comment upon or even note the veteran's lupus-
engendered photosensitivity.  

It also appears that the examiner did not take into account 
the veteran's age and occupational experience as was 
requested in the Board's most recent examination.  
Ordinarily, the case would need to be remanded yet again to 
ensure compliance with the remand instructions.  However, in 
view of the Board's decision allowing the claim, a remand is 
not necessary.  Stegall v. West, 11 Vet App 268 (1998). 

Thus, the Board finds the conclusion expressed in the 
February 2001 examination report to be less persuasive than, 
for example, the recognition by the VA examiner in April 2000 
that photosensitivity alone could be a disability restricting 
the veteran's employability.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 91991) (The Board is charged with the duty to 
assess the credibility and weight given to evidence.).  

In addition, the Board is mindful of the fact that the 
veteran has other disability manifestations that have been 
found to cause her discomfort and must therefore contribute 
to the diminishment of her capacity to carry on substantial 
gainful employment.  Indeed, in March 2001, the RO assigned 
10 percent ratings for conditions of the cervical and dorsal 
spine on the basis of the veteran's pain.  Throughout the 
history of the claim, the veteran has complained of pain 
associated with lupus.  See Bruce v. West, 11 Vet. App. 405, 
410-11 (1998), citing Savage v. Gober, 10 Vet. App. 488, 495 
(1997) (one not a medical expert is nevertheless competent to 
offer evidence of his symptoms).

That the veteran is not currently working at substantial 
gainful employment, but has held only marginal employment, is 
also quite significant, although not of itself determinative.  
When viewed in the light of her limited employment history, 
and reported difficulties in working indoors or out, the 
Board finds that the veteran is so disabled as to be 
permanently incapable of gainful employment.

Thus, it is the decision of the Board that entitlement to 
nonservice-connected pension is warranted in this case on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2).  Claims of all veterans who fail to meet the 
percentage standards but who meet the basic entitlement 
criteria and are unemployable will be referred by the rating 
board to the Adjudication Oficer under 38 C.F.R. 
§ 3.321(b)(2).  38 C.F.R. § 4.17(b).  However, the Board 
notes that in more than one of its decisions on this claim, 
including the most recent, that of March 2001, the RO has 
considered and rejected the possibility of such a referral.  
Under such circumstances, it is proper for the Board itself 
to grant the claim under 38 C.F.R. § 3.321(b)(2).  Floyd v. 
Brown, 9 Vet. App. 253, 254 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  

Veterans Claims Assistance Act

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also repeatedly sought 
to obtain all records of treatment reported by the veteran.  
Further, it has afforded him a VA examination.  The Board 
finds that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.  In view of the 
grant of the veteran's claim, any failure to comply with the 
duties imposed by the act is harmless error.


ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

